Citation Nr: 0842633	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from January 2003 to August 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for chondromalacia patella of the right 
knee was established by a November 2004 rating decision, at 
which time a 0 percent rating was assigned, effective from 
August 2004.  The veteran is requesting an increased rating 
for her service-connected chondromalacia patella of the right 
knee.  The veteran's representative indicated in a November 
2008 statement that the veteran's service-connected 
chondromalacia patella of the right knee has become worse 
since her last VA examination, which was conducted in October 
2004.  The veteran stated that her right knee locks up, has 
constant pain, pops often, and prevents her from standing or 
sitting for long periods of time.

A remand is necessary in order to determine the current level 
of severity of the veteran's chondromalacia patella of the 
right knee.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (Finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  A VA 
examination is necessary to provide a thorough assessment of 
the severity of the veteran's chondromalacia patella of the 
right knee.

Additionally, if the veteran is obtaining treatment for 
chondromalacia patella of the right knee, any updated 
treatment records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the veteran if she has 
received treatment from any facility 
and obtain and associate with the 
claims file any such records. 

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of her chondromalacia 
patella of the right knee.  

Ask the examiner to discuss all 
findings in terms of the Knee and Leg 
Musculoskeletal System Schedule of 
Ratings, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2008).  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All pertinent symptomatology and 
findings should be reported in detail, 
including range of motion testing.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should comment on the 
functional limitations, if any, 
associated with the veteran's service-
connected right knee disability.  The 
examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movement or when the joint is 
used repeatedly over time.  Of 
particular significance, the examiner 
should specify the point of flexion or 
extension of the leg at which pain 
begins to occur, and the point at which 
motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if 
any, during flare-ups.   

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of her case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of her claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

4.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




